Citation Nr: 1342301	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  13-03 679	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in VHA CO


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Memorial Hospital Jacksonville on February 15, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Medical Center (MC), in Gainesville, Florida.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The Board has reviewed the Veteran's physical medical file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  


FINDING OF FACT

The Veteran died on August [redacted], 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On December 16, 2013, and during the pendency of his VA appeal, the Board received confirmation that the Veteran died on August [redacted], 2013.  See Social Security Administration (SSA) Data Printout.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 

ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


